DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Un-der 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/13/2022 has been entered.
Claims status:                                                
3.          Claims 1-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 13-20, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 13-20, 19, hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 13-20, directed to the invention(s) of the process require all the limitations of an allowable product claim. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of claims 13-20, groups ll, as set forth in the Office action mailed on 04/09/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
        
                                                                       Allowable Subject Matter
4.          Claims 1-20 are allowed.                                                                   

5.    The following is an examiner's statement of reasons for allowance:
6.    Regarding claims 1-12, the prior art failed to disclose or reasonably suggest a first plurality of electrically floating extra-die conductive posts extending from the first surface of the first IC die, the first plurality of electrically floating extra-die conductive posts not connected to ground power or data.

7.    Regarding claims 13-19, the prior art failed to disclose or reasonably suggest the first plurality of electrically floating extra-die conductive posts not connected to ground power or data; a second IC die having a first surface and an opposing second surface, the second surface of the second IC die mounted above the first surface of the first IC die between the first plurality of extra-die conductive posts; a second plurality of electrically floating extra-die conductive posts having a first end contacting the first surface of the second IC die and extending to a second end, the second plurality of electrically floating extra-die conductive posts not connected to ground power or data; and a cover having a surface f acing the first surfaces of the first and second IC dies, the second ends of the first and second pluralities of extra-die conductive posts disposed adjacent the surface of the cover, the first and second pluralities of extra-die conductive posts providing a heat transfer path between the cover and the first surfaces of the first and second IC dies.


8.    Regarding claim 20, the prior art failed to disclose or reasonably suggest the first IC die having a first plurality of electrically floating extra-die conductive posts extending from-a the opposing second surface of the first IC die facing away from the substrate; and mounting a second IC die to the second IC die between the first plurality of extra- die conductive posts extending from the first IC die facing away from the substrate the first plurality of electrically floating extra-die conductive posts not connected to ground power or data.

Remarks:
9.    The closest prior art is Doan, US 20050167798 A1. However, Doan does not teach or suggest the claimed invention, for instance "the first IC die having a first plurality of electrically floating extra-die conductive posts extending from-a the opposing second surface of the first IC die facing away from the substrate; and mounting a second IC die to the second IC die between the first plurality of extra- die conductive posts extending from the first IC die facing away from the substrate the first plurality of electrically floating extra-die conductive posts not connected to ground power or data”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899